DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are deemed to be in condition for allowance, since the closest cited prior art of record U.S. Patent 8,504,144 granted to Bharmi et al fails to disclose a computer implemented method for confirming an arrhythmia comprising: storing a segment of the CA signals occurring within the arrhythmia episode; and in response to detection of the arrhythmia episode, implementing a confirmatory detection process that includes: adjusting a parameter of a second sensitivity level based on at least one of P-wave or R-wave amplitudes occurring in the segment of CA signals stored; comparing the amplitude of the CA signals, in the segment of CA signals stored, to the second sensitivity level to detect a series of second sensitivity based R waves that includes one or more R waves under sensed by the first detection process; and confirming or rejecting the arrhythmia episode based on consecutive R-R intervals for the series of second sensitivity based R waves that includes the one or more R waves under sensed by the first detection process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792